DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim interpretations under 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 43, 45-51 and 53-55 contain limitations invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following:
Each of the following Claim limitations:
Claim 43: “means for receiving …; means for retrieving …; means for transmitting …”;
Claim 45: “means for generating …; means for transmitting …;”;
Claim 46: “means for generating …”;
Claim 47: “means for generating…; means for generating … ”;
Claim 48: “means for generating…; means for generating …; means for transmitting …”;
Claim 49: “means for identifying …; means for generating …; means for determining …”;
Claim 50: “means for identifying …; means for determining …; means for determining …”;
Claim 51: “means for identifying …; means for retrieving …; means for determining …”;
Claim 53: “means for determining …; means for verifying  …”;
Claim 54: “means for causing …”;
Claim 55: “means for causing …”;
has been interpreted under 35 U.S.C. 112 (f), or pre-AIA  35 U.S.C. 112 sixth paragraph, because it uses a generic placeholder “means” coupled with functional languages without reciting sufficient structure to achieve the function and equivalents thereof. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 43, 45-51 and 53-55 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NONE. It appears that the stated hardware and software are generic and therefore, the specification fails to show the corresponding structures of the components.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 23, 37, 43, 45-51 and 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 43, 45-51 and 53-55 are interpreted under 35 U.S.C. 112(f) (see above).  Therefore Claims 43, 45-51 and 53-55 contain placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  A block diagram such as FIG. 2 does not provide indications of corresponding structure(s).  
Claims 9, 23, 37 and 51 recite the limitation "the static location area" respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 23, 37, 43, 45-51 and 53-55 are rejected under 35 U.S.C. 112 (b) for the above reasons.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 14-15, 24, 28-29, 38, 42-43, 52 and 56 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over copending application 17/202,187 (hereinafter “APP187”). claims 1, 10, 14-15, 24, 28-29, 38, 42-43, 52 and 56 of the present application is anticipated by the corresponding claims 28-31, 46, 54 and 56 of copending application 17/202,187.
 Regarding Claim 1, the Instant Application is directed to A device-identity management system as obviously disclosed by claim 28 of APP187 comprising:
receive, at the device-identity management system, from the user device, a secure key request indicative of access by the user device of a link configured by the service provider device in response to the service provider device receiving a request for services from the user device (APP187 – claim 28 and 54, 56), the secure key request comprising at least device-identity information (APP187 – claim 28), the secure key request transmitted over a carrier network comprising at least a carrier device configured to inject the device-identity information in the secure key request via header enrichment (APP187 – claims 30 and 31); 
retrieve, from a secured key storage, the private key associated with the device-identity information (APP187 – claim 28); and 
transmit, from the device-identity management system to the user device over a secured network, secure key information based on the private key (APP187 – claim 28).
Regarding claims 15, 29 and 43, the claims are directed to a method, computer product and Apparatus which do not teach or further define over the limitation recited in claim 1 so that they are rejected on the ground of provisional nonstatutory double patenting for reasons similar as claim 1.
Regarding Claims 10, 24, 38 and 52, the Instant Application is directed to “wherein the device-identity information comprises (1) a mobile phone number in a plain-text format, or (2) a mobile phone number in a hashed format” (APP187: Claim 46, “wherein a portion of the identity-linked information comprises at least one from the group of (1) a phone number in plain-text, (2) a phone number in hashed form, and (3) a credit card number”).
Regarding Claims 14, 28, 42 and 56, the Instant Application is directed to “wherein the carrier network is an out-of-band network with respect to the secured network” (APP187: Claim 29, “wherein the first network is an out-of-band from the communications network”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 12-14, 15-16, 24, 26-30, 38, 40-44, 52 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (EP 2414983, IDS provided reference, hereinafter Wendt) in view of Rowe et al. (Pub. No.: US 2016/0239571, hereinafter Rowe).
Regarding claim 1: Wendt discloses A device-identity management system configured to manage storage of certificate information in a manner associated with device-identity information (Wendt - [0037]: By associating the login name of the subscriber to a subscriber ID, the secure data server may retrieve the password-encrypted private key 302 from the PDSU associated with the subscriber ID) and facilitate secure communication between a user device and a service provider device (Wendt - [0048]: the SDS may set-up a secure SSL link with the relying party RL using the step-up procedure similar to the scheme described with reference to Fig. 4), the certificate information comprising at least a private key associated with the device-identity information (Wendt - [0030]: the SDS or a separate key server may generate a subscriber certificate signed by the SDS comprising a public-private key pair, e.g. an RSA public-private key pair)., the device-identity management system comprising 
at least one processor and at least one memory (Wendt - [0025]: Fig. 1) , the at least one memory having computer-coded instructions therein, wherein the computer-coded instructions, when executed by the at least one processor, cause the device- identity management system to: 
receive, at the device-identity management system, from the user device, a secure key request indicative of access by the user device of a link configured by the service provider device in response to the service provider device receiving a request for services from the user device (Wendt - [0044]: The consumer may electronically access the services via a website of the service provider using client software (CL), e.g. a web browser, executed on a terminal. In order to complete a transaction, the service provider, the relying party (RL), may require authentication of the consumer), 
retrieve, from a secured key storage, the private key associated with the device-identity information (Wendt - [0037]: By associating the login name of the subscriber to a subscriber ID, the secure data server may retrieve the password-encrypted private key 302 from the PDSU associated with the subscriber ID); and 
transmit, from the device-identity management system to the user device over a secured network, secure key information based on the private key (Wendt - [0048]: These data are subsequently sent to the relying party 518 for authentication purposes. In one embodiment, the requested data are signed by the SDS using the private key).
However Wendt doesn’t explicitly teach, but Rowe discloses the secure key request comprising at least device-identity information, the secure key request transmitted over a carrier network comprising at least a carrier device configured to inject the device-identity information in the secure key request via header enrichment (Rowe - [0037]: the client device may transmit a search query in the body of a packet, with the device identifier included in the header of the packet. [0036]: Network 108 may include the Internet and/or other types of data networks, such as a local area network (LAN), a wide area network (WAN), a cellular network); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt with Rowe so that the network may include carrier network and packet header may include identification information. The modification would have allowed the system to increase flexibility and usability. 
Regarding claim 2: Wendt as modified discloses wherein the secure key information comprises the private key (Wendt - [0048]: the requested data are signed by the SDS using the private key).
Regarding claim 10: Wendt as modified discloses wherein the device-identity information comprises (1) a mobile phone number in a plain-text format, or (2) a mobile phone number in a hashed format (Wendt - [0029]: generates a web form comprising at least a number of registration data fields (e.g. username, password, address, e-mail, telephone number, etc.) . Typically the type of registration data may be determined by the information required by the secure data server to generate a subscriber certificate which may have a X.509 format).
Regarding claim 12: Wendt as modified discloses further caused to: cause the user device to store the secure key information in an operating system supported storage associated with the user device (Wendt - [0048]: the private key stored in the PDSU).
Regarding claim 13: Wendt as modified discloses further caused to: cause the user device to establish secured communication with the service provider device using the secure key information (Wendt - [0048]: the SDS may set-up a secure SSL link with the relying party RL using the step-up procedure similar to the scheme described with reference to Fig. 4. [0039]: a set-up procedure 400 as described in Fig. 4 may be started by sending an HTTP request comprising a cookie with the session ID and the session key 402 to the SDS).
Regarding claim 14: Wendt as modified discloses wherein the carrier network is an out-of-band network with respect to the secured network (Wendt - [0047]: the SDS may initiate a further challenge-response authentication step using an out-of-band communication channel).
Regarding claims 15-16, 24 and 26-28: Claims are directed to method claims and do not teach or further define over the limitations recited in claims 1-2, 10 and 12-14. Therefore, claims 15-16, 24 and 26-28 are also rejected for similar reasons set forth in claims 1-2, 10 and 12-14. 
Regarding claims 29-30, 38 and 40-42: Claims is directed to computer readable medium claims and do not teach or further define over the limitations recited in claims 1-2, 10 and 12-14. Therefore, claims 29-30, 38 and 40-42 are also rejected for similar reasons set forth in claims 1-2, 10 and 12-14. 
Regarding claims 43-44, 52 and 54-56: Claims is directed to apparatus claims and do not teach or further define over the limitations recited in claims 1-2, 10 and 12-14. Therefore, claims 43-44, 52 and 54-56 are also rejected for similar reasons set forth in claims 1-2, 10 and 12-14. 

Claims 3-6, 17-20, 31-34 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (EP 2414983, IDS provided reference, hereinafter Wendt) in view of Rowe et al. (Pub. No.: US 2016/0239571, hereinafter Rowe), Park et al. (Pub. No.: US 2018/0123803, hereinafter Park) and Lalwani et al. (Pub. No.: US 2014/0156989, hereinafter Lalwani).
Regarding claim 3: Wendt as modified doesn’t explicitly teach but Park discloses further caused to: generate a derivative key based on the retrieved private key (Park - [0185]: the SM-DP+ 610 may generate a session key by using the private key); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe with Park so that a session key can be derived from a private key. The modification would have allowed the system to derive a key from the private key. 
However, the combination of Wendt and Rowe and Park doesn’t explicitly teach but Lalwani discloses transmit the secured key information from the device-identity management system to the service provider device, wherein the secured key information comprises the derivative key (Lalwani - [0028]: The application 2 then sends the encrypted session key to the mobile gateway 4, as part of a credential request message).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt, Rowe and Park with Lalwani so that derived key can be transmitted. The modification would have allowed the system share the derived key.
Regarding claim 4: Wendt as modified doesn’t explicitly teach but Park discloses further caused to: generate a session key based on the retrieved private key (Park - [0185]: the SM-DP+ 610 may generate a session key by using the private key); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe with Park so that a session key can be derived from a private key. The modification would have allowed the system to derive a key from the private key. 
However, the combination of Wendt and Rowe and Park doesn’t explicitly teach but Lalwani discloses wherein the secure key information comprises the session key (Lalwani - [0028]: The application 2 then sends the encrypted session key to the mobile gateway 4, as part of a credential request message).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt, Rowe and Park with Lalwani so that credential request message contain a session key. The modification would have allowed the system to obtain a session key. 
Regarding claim 5: Wendt as modified doesn’t explicitly teach but Park discloses further caused to: generate a session key based on the retrieved private key (Park - [0185]: the SM-DP+ 610 may generate a session key by using the private key); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe with Park so that a session key can be derived from a private key. The modification would have allowed the system to derive a key from the private key. 
However, the combination of Wendt and Rowe and Park doesn’t explicitly teach but Lalwani discloses generate an encrypted session key based on the session key (Lalwani - [0028]: The application 2 encrypts the session key using the public key received from the gateway), wherein the secure key information comprises the encrypted session key, and wherein transmission of the secure key information comprising the encrypted secret key causes the user device to transmit the encrypted session key to the service provider device (Lalwani - [0028]: The application 2 then sends the encrypted session key to the mobile gateway 4, as part of a credential request message).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt, Rowe and Park with Lalwani so that a session key is encrypted and transmitted. The modification would have allowed the system to increase security.
Regarding claim 6: Wendt as modified doesn’t explicitly teach but Park discloses further caused to: generate a session key based on the retrieved private key (Park - [0185]: the SM-DP+ 610 may generate a session key by using the private key); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe with Park so that the rate of traffic is used when calculating the first and second operational load ratio. The modification would have allowed the system to accurately estimate traffic Ioads. 
However, the combination of Wendt and Rowe and Park doesn’t explicitly teach but Lalwani discloses generate an encrypted session key based on the session key (Lalwani - [0028]: The application 2 encrypts the session key using the public key received from the gateway); and 
transmit the encrypted session key from the device-identity management system to the service provider device, wherein the secure key information comprises at least one selected from the group of (1) the session key and (2) the encrypted session key (Lalwani - [0028]: The application 2 then sends the encrypted session key to the mobile gateway 4, as part of a credential request message).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt, Rowe and Park with Lalwani so that a session key is encrypted and transmitted. The modification would have allowed the system to increase security.
Regarding claims 17-20: Claims do not teach or further define over the limitations recited in claims 3-6. Therefore, claims 17-20 are also rejected for similar reasons set forth in claims 3-6. 
Regarding claims 31-34: Claims do not teach or further define over the limitations recited in claims 3-6. Therefore, claims 31-34 are also rejected for similar reasons set forth in claims 3-6. 
Regarding claims 45-48: Claims do not teach or further define over the limitations recited in claims 3-6. Therefore, claims 45-48 are also rejected for similar reasons set forth in claims 3-6. 

Claims 7-9, 21-23, 35-37 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (EP 2414983, IDS provided reference, hereinafter Wendt) in view of Rowe et al. (Pub. No.: US 2016/0239571, hereinafter Rowe), Tung et al. (Pub. No.: US 2018/0242112, hereinafter Tung) and Lancaster et al. (Pub. No.: US 2018/0242112, hereinafter Lancaster).
Regarding claim 7: Wendt as modified doesn’t explicitly teach but Tung discloses further caused to: 
identify a device location associated with the user device (Tung - [0032]: Fig. 3, The probable UE route can be determined based on UE location data 340); 
generate a dynamic location area based on at least one selected from the group of (1) the user device and (2) the device-identity information (Tung - [0043]: At 650, a geographic area can be determined based on the first location data, second location data, and historical UE movement data); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe with Tung so that a location data of a user device is identified and a geographic area is determined based on user device. The modification would have allowed the system to dynamically determine an area based on user device location data. 
However, the combination of Wendt and Rowe and Tung doesn’t explicitly teach but Lancaster discloses determine the device location is within the dynamic location area, wherein the device-identity management system is caused to retrieve the private key in response to the determination that the device location is within the dynamic location area (Lancaster - [0032]: the electronic device 12 obtains the key by an appropriate method, such as by scanning a bar code or by communications with the fixed-location radio device 10 or the server 18. The process of the electronic device 12 obtaining the key and then the electronic device 12 communicating the key to the fixed-location radio device 10 or the server 18 is used to verify the close proximity between the electronic device 10 and the fixed-location radio device 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe and Tung with Lancaster so that a key can be obtained when a device is within a location area. The modification would have allowed the system to obtain a key when a close proximity between two device is detected. 
Regarding claim 8: Wendt as modified doesn’t explicitly teach but Tung discloses further caused to: 
identify a device location associated with the user device (Tung - [0032]: Fig. 3, The probable UE route can be determined based on UE location data 340);; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe with Tung so that a location data of a user device is identified. The modification would have allowed the system to identify user device location data. 
However, the combination of Wendt and Rowe and Tung doesn’t explicitly teach but Lancaster discloses determine a static location area based on at least one selected from the group of (1) the user device and (2) the device-identity information; and 
determine the device location is within the static location area, 
wherein the device-identity management system is caused to retrieve the private key in response to the determination that the device location is within the static location area (Lancaster - [0032]: the electronic device 12 obtains the key by an appropriate method, such as by scanning a bar code or by communications with the fixed-location radio device 10 or the server 18. The process of the electronic device 12 obtaining the key and then the electronic device 12 communicating the key to the fixed -location radio device 10 or the server 18 is used to verify the close proximity between the electronic device 10 and the fixed-location radio device 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe and Tung with Lancaster so that a key can be obtained when a device is within a location area. The modification would have allowed the system to obtain a key when a close proximity between two device is detected. 
Regarding claim 9: Wendt as modified doesn’t explicitly teach but Tung discloses further caused to: 
identify a device location associated with the user device (Tung - [0032]: Fig. 3, The probable UE route can be determined based on UE location data 340); 
retrieve a historical device location set based on at least one selected from the group of (1) the user device and (2) the device-identity information (Tung - [0043]: At 650, a geographic area can be determined based on the first location data, second location data, and historical UE movement data); and 
determine, using a trained machine learning model, the device location is not fraudulent based on the historical device location set (Tung - [0044]: method 600 can comprise determining an interaction probability based on the UE dwell and the geographical area. At this point, method 600 can end. The interaction probability can represent a probability that a user of a UE will respond to an event attributed to a point of interest (POI)), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe with Tung so that a location data of a user device is identified and a geographic area is used to determine interaction probability. The modification would have allowed the system to dynamically determine interaction probability based on user device movement data. 
However, the combination of Wendt and Rowe and Tung doesn’t explicitly teach but Lancaster discloses wherein the device-identity management system is caused to retrieve the private key in response to the determination that the device location is within the static location area (Lancaster - [0032]: the electronic device 12 obtains the key by an appropriate method, such as by scanning a bar code or by communications with the fixed-location radio device 10 or the server 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe and Tung with Lancaster so that a key can be obtained when a device is within a location area. The modification would have allowed the system to obtain a key when a close proximity between two device is detected. 
Regarding claims 21-23: Claims do not teach or further define over the limitations recited in claims 7-9. Therefore, claims 21-23 are also rejected for similar reasons set forth in claims 7-9. 
Regarding claims 35-37: Claims do not teach or further define over the limitations recited in claims 7-9. Therefore, claims 35-37 are also rejected for similar reasons set forth in claims 7-9. 
Regarding claims 49-51: Claims do not teach or further define over the limitations recited in claims 7-9. Therefore, claims 49-51 are also rejected for similar reasons set forth in claims 7-9. 

Claims 11, 25, 39 and 53 rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (EP 2414983, IDS provided reference, hereinafter Wendt) in view of Rowe et al. (Pub. No.: US 2016/0239571, hereinafter Rowe) and Chan et al. (Pub. No.: US 2018/0014179, hereinafter Chan).
Regarding claims 11, 25, 39 and 53: Wendt as modified doesn’t explicitly teach but Chan discloses further caused to: determine a subscriber identity module history associated with the device-identity information; and verify the subscriber identity module history satisfies a minimum module age threshold (Chan - [0043]: at least one SIM card with a data plan that has not exceeded its usage limit or time limit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wendt and Rowe with Chan so that usage or time limit of a SIM card is evaluated. The modification would have allowed the system to make sure the device card is valid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. (Pub. No.: US 2014/0337234) - Systems and methods for secure communication
UHR et al. (Pub. No.: US 2018/0227293) - Certificate issuing system based on block chain
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437